—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of multiple counts of criminal possession of a forged instrument in the second degree (Penal Law § 170.25) and forgery in the second degree (Penal Law § 170.10 [1], [3]). The charges arose from defendant’s fraudulent use of a fictitious name, date of birth and social security number to obtain a New York State learner’s permit, a driver’s license, and a certificate of title from the Department of Motor Vehicles and a policy of automobile insurance from an insurance company. There is no merit to the contention of defendant that he was denied a fair trial by prosecutorial misconduct during summation. We agree with defendant that the prosecutor’s comments that defendant “needs a strong message” were improper (see, People v Dworakowski, 208 AD2d 1129, 1130, lv denied 84 NY2d 1031; People v Hanright, 187 AD2d 1021, lv denied 81 NY2d 840). Although Supreme Court should have sustained the objection to those comments and issued prompt curative instructions (cf., People v Dworakowski, supra, at 1130), we nevertheless conclude that those comments were not so egregious that they denied defendant a fair trial (see, People v Hanright, supra). Defendant’s remaining challenges to the propriety of the prosecutor’s remarks are not preserved for our review (see, CPL 470.05 [2]). In any event, those challenges are without merit because the remarks were within the bounds of fair argument (see, People v Spencer, 272 AD2d 682, 685, lv denied 95 NY2d 858). The *966sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Forgery, 2nd Degree.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Kehoe and Lawton, JJ.